Title: General Orders, 9 March 1778
From: Washington, George
To: 

 

Head-Quarters V. Forge Monday March 9th 1778.
Joab—Ilford. Italy.


The Cloathier General will have particular regard to Morgan’s Corps, the Artillery, the sixteen Additional Battalions and the North Carolina Brigade, when the next supply of cloathing arrives as the former are not provided for by any State and the latter are so far distant from their own that they have not received any supplies from thence.
A General Court Martial whereof Brigr General McIntosh is appointed President is ordered to sit tomorrow ten oClock at the Adjutant General’s Quarters for the trial of Coll Cook charg’d with absenting himself from Camp without leave &c. &c. Coll Chambers, Lt Coll Carlton Major Hull and a Captain from each of the following Brigades, (viz.) 1st Pennsylvania, Poor’s, Scott’s, Weedon’s, Maxwell’s, Conway’s, Huntington’s, Varnum’s and Glover’s are to attend as Members; All Persons concern’d will attend said Court at the time and place mentioned.
After Orders March 9th 1778. Tomorrow morning will be issued from the Pay-Office the Gratuity of one month’s Pay allowed by the honorable Congress to the Officers and soldiers who remain’d in Camp during the Winter. The Regimental Pay-Masters are to call upon the Pay-Master General for the same; They are also notified that a few tickets in the Continental Lottery are to be had at the Pay-Office if applied for soon—The drawing of said Lottery will absolutely commence May next.
